                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE
                                             CIVIL ACTION NO: 2:18-cv-00189-GZS

 U.S. Bank Trust, N.A., as Trustee for LSF10        RE:
 Master Participation Trust                         53 Buttonwood Road, South Berwick, ME
                   Plaintiff                        03908
                      vs.
 Joanne T. O`Loughlin and James F.                  Mortgage:
 O`Loughlin III                                     October 18, 2005
                 Defendants                         Book 14641, Page 793
 Household Finance Corporation II
               Party-In-Interest

                      CONSENT JUDGMENT OF FORECLOSURE AND SALE

        Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation
Trust, and the Defendants, Joanne T. O`Loughlin and James F. O`Loughlin III and Party-In-Interest
Household Finance Corporation II, and hereby submits this Consent Judgment of Foreclosure and
Sale.
        Count II – Breach of Note, Count III – Breach of Contract, Money Had and Received, Count
IV – Quantum Meruit, and Count V – Unjust Enrichment, are hereby DISMISSED without prejudice
at the request of the Plaintiff.

        JUDGMENT on Count I – Foreclosure, is hereby ENTERED as follows:

1.      If the Defendants or their heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for LSF10
        Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing ($356,832.89)
        within 90 days of the date of the Judgment, as that time period is calculated in accordance
        with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith discharge the Mortgage and file a dismissal
        of this action on the ECF Docket.

2.      If the Defendants or their heirs or assigns do not pay U.S. Bank the amount adjudged due and
        owing ($356,832.89) within 90 days of the Judgment, as that time period is calculated in
        accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of the South Berwick
        Property shall terminate, U.S. Bank shall conduct a public sale of the South Berwick Property
        in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount
        of $356,832.89 after deducting the expenses of the sale, with any surplus to be disbursed
        pursuant to Paragraph 5 of this Judgment, and in accordance with 14 M.R.S.A. § 6324.
3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal period
     has expired, certifying that the applicable period has expired without action or that the final
     judgment has been entered following appeal.

4.   The amount due and owing is $356,832.89.

5.   The priority of interests is as follows:

     a)      U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust has first
             priority, in the amount of $356,832.89, pursuant to the subject Note and Mortgage.

     b)      Household Finance Corporation II has the second priority behind the Plaintiff
             pursuant to a Mortgage dated March 13, 2007, in the amount of $11,000.00, and
             recorded in the York County Registry of Deeds in Book 15112, page 964.

     c)      Joanne T. O`Loughlin and James F. O`Loughlin III have the third priority behind the
             Plaintiff.

6.   No public utility easements survive the foreclosure.

7.   The prejudgment interest rate is 7.93000%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 7.76%, see 14 M.R.S.A. § 1602-C.

8.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):

                          PARTIES                                COUNSEL
 PLAINTIFF                U.S. Bank Trust, N.A., as Trustee      John A. Doonan, Esq.
                          for LSF10 Master Participation         Reneau J. Longoria, Esq.
                          Trust                                  Doonan, Graves & Longoria, LLC
                                                                 100 Cummings Center
                                                                 Suite 225D
                                                                 Beverly, MA 01915

 DEFENDANTS               James F. O`Loughlin III
                          36 Prospect Street, Apt. 1
                          Somersworth, NH 03878

                          Joanne T. O`Loughlin
                          36 Prospect Street, Apt. 1
                          Somersworth, NH 03878



                                                 2
 PARTY-IN-INTEREST
                           Household Finance Corporation II
                           c/o Ct Corporation System
                           128 State S #3
                           Augusta, ME 04330



      a)     The docket number of this case is No. 2:18-cv-00189-GZS.

      b)     All parties to these proceedings received notice of the proceedings in accordance
             with the applicable provisions of the Federal Rules of Civil Procedure.

      c)     A description of the real estate involved, 53 Buttonwood Road, South Berwick, ME
             03908, is set forth in Exhibit A to the Judgment herein.

      d)     The street address of the real estate involved is 53 Buttonwood Road, South
             Berwick, ME 03908. The Mortgage was executed by the Defendants on October 18,
             2005. The book and page number of the Mortgage in the York County Registry of
             Deeds is Book 14641, Page 793.

      e)     This judgment shall not create any personal liability on the part of the Defendants
             but shall act solely as an in rem judgment against the property, 53 Buttonwood Road,
             South Berwick, ME 03908.



 Dated: December 6, 2018                           /s/John A. Doonan, Esq.
                                                   John A. Doonan, Esq., Bar No. 3250
                                                   Reneau J. Longoria, Esq., Bar No. 5746
                                                   Doonan, Graves & Longoria, LLC
                                                   100 Cummings Center
                                                   Suite 225D
                                                   Beverly, MA 01915

Dated November 20, 2018                         /s/Joanne T. O’Loughlin
                                                Joanne T. O`Loughlin
                                                36 Prospect Street, Apt. 1
                                                Somersworth, NH 03878

                                                Joanne T. O`Loughlin
                                                53 Buttonwood Road
                                                South Berwick, ME 03908

                                               3
Dated: November 20, 2018                 /s/James F. O’Loughlin, III
                                         James F. O`Loughlin III
                                         36 Prospect Street, Apt. 1
                                         Somersworth, NH 03878

                                         James F. O`Loughlin III
                                         53 Buttonwood Road
                                         South Berwick, ME 03908




SO ORDERED.
                                             /s/ George Z. Singal
                                             United States District Judge

Dated this 10th day of December, 2018.




                                         4
